Case 1:19-mc-00405-LG-RHW Document1 Filed 07/17/19 Page 1 of 2

=
SOUTHERN DISTRICT OF MISSIGSIPPI

FILED

  

 
 

IN THE UNITED STATES DISTRICT COURT JUL 17 2019
SOUTHERN DISTRICT OF MISSISSIPPI
GULFPORT DIVISION wy MTHUR JOHRTON

5 0 eee DEPUTY

caseno. | |AMG HOS L6E-RITW

 

   

 

 

 

IN RE: EX PARTE APPLICATION OF
LAURA ZUNIGA CACERES, BERTHA
ZUNIGA CACERES, AND SALVADOR
ZUNIGA CACERES FOR ASSISTANCE
BEFORE A FOREIGN TRIBUNAL

 

 

EX PARTE APPLICATION OF LAURA ZUNIGA CACERES, BERTHA ZUNIGA
CACERES, AND SALVADOR ZUNIGA CACERES FOR DISCOVERY FOR USE IN
A FOREIGN TRIBUNAL PURSUANT TO 28 U.S.C. § 1782

 

Amelia S. McGowan, MSB# 103610 OF COUNSEL:

MISSISSIPPI CENTER FOR JUSTICE Leo P. Cunningham, Pro Hac Vice Forthcoming
5 Old River Place, Suite 203 (39202) Ralitza S. Dineva, Pro Hac Vice Forthcoming
P.O. Box: 1023 Sean P. Killeen, Pro Hac Vice Forthcoming
Jackson, Mississippi 39215 WILSON SONSINI GOODRICH & ROSATI
Telephone: (769) 230-8003 Professional Corporation

Facsimile: (601) 352-4769 650 Page Mill Road

Email: amcgowan@mscenterforjustice.org Palo Alto, California 94304-1050

Telephone: (650) 493-9300

Facsimile: (650) 565-5100

Email: Icunningham@wsgr.com
rdineva@wsgr.com
skilleen@wsgr.com

Roxanna Altholz, Pro Hac Vice Forthcoming
INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY

489 Simon Hall,

Berkeley, California 94720

Telephone: (510) 643-8781

Facsimile: (510) 643-4625

Email: raltholz@law.berkeley.edu

Attorneys for Applicants
Laura Zuniga Caceres, Bertha Zuniga Caceres,
and Salvador Zuniga Caceres
a

Case 1:19-mc-00405-LG-RHW Document1 Filed 07/17/19 Page 2 of 2

NOTICE OF MOTION AND MOTION
PLEASE TAKE NOTICE: On July 17, 2019, Laura Yolanda Zuniga Caceres, Bertha
Isabel Zuniga Caceres, and Salvador Edgardo Zuniga Caceres (together, “Applicants”’) hereby
present an ex parte application secking document discovery from Hancock Whitney Bank for
use in a foreign tribunal pursuant to 28 U.S.C. § 1782 (the Application”).
Applicants’ request is based on this Application, the Memorandum of Points and
Authorities in support thereof, the Declaration of Ralitza S. Dineva with exhibits, and any other

evidence submitted by Applicants.

Dated: July 17, 2019 Respectfully submitted,

Hig aba. MCs

Amelia S. McGowan

 

MISSISSIPPI CENTER FOR JUSTICE
5 Old River Place, Suite 203 (39202)

P. O. Box 1023

Jackson, Mississippi 39215

OF COUNSEL:

WILSON SONSINI GOODRICH & ROSATI
Professional Corporation

Leo P. Cunningham

Ralitza S. Dineva

Sean Killeen

650 Page Mill Road

Palo Alto, California 94304-1050

INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY

Roxanna Altholz

489 Simon Hall,

Berkeley, California 94720

Attorneys for Applicants
Laura Zuniga Caceres, Bertha Zuniga
Caceres, and Salvador Zuniga Caceres
